Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 1 of 20 PageID #: 715



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                        :
 MICHAEL GRECCO PRODUCTIONS, INC.,                      :
                                                        :
                          Plaintiff,                    :
                                                        :
                                                          Civil Action No. 18-cv-03260-PKC-JO
                  -against-                             :
                                                        :
 ALAMY INC.,                                            :
                                                        :
                          Defendant.                    :
                                                        :

    PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                   AND THINGS TO DEFENDANT ALAMY INC.

           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the local rules of

 this Court, and the Court’s April 25, 2019 order bifurcating discovery such that the first phase

 “focuses on whether the plaintiff has sued the defendant responsible for the conduct at issue”,

 Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) hereby requests that Defendant Alamy Inc.

 (“Defendant”) respond to the following requests for documents and things (collectively, the

 “Requests”) by serving written responses and producing the documents and things requested

 herein at the offices of Plaintiff’s attorney, Jovalin Dedaj, Esq., Duane Morris LLP, 1540

 Broadway, New York, NY 10036-4086, within thirty (30) days after service of these requests.

                               DEFINITIONS AND INSTRUCTIONS

           A.     The term “Plaintiff” as used herein refers to the Plaintiff Michael Grecco

 Productions, Inc. in the above-captioned action.

           B.     The term “Defendant” as used herein refers to the Defendant Alamy Inc., and any

 division, corporate parent, subsidiary, affiliate, licensee, franchisee, successor, predecessor in

 interest, assignee, fictitious entity, holding company, or other related business entity, and any

 current or former director, officer, employee, agent, representative, or other person acting or


 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 2 of 20 PageID #: 716



 purporting to act on behalf of any such entity.

           C.    The terms “You” and “Your” as used herein refer to Defendant, as defined above.

           D.    The term “Litigation” as used herein refers to the litigation captioned as Michael

 Grecco Productions, Inc. v. Alamy Inc., Civil Action No. 18-cv-03260-PKC-JO, which is currently

 pending in the United States District Court for the Eastern District of New York.

           E.    The term “Complaint” as used herein shall mean the Complaint filed by Plaintiff in

 this Litigation on June 4, 2018.

           F.    The term “Copyrighted Works At Issue” as used herein refers to the twenty-three

 photographic images copied and displayed in Exhibit A to these Requests, with each image in

 Exhibit being a “Copyrighted Work At Issue.”

           G.    The term “Document” as used herein is synonymous in meaning and scope to the

 usage of that term in FED. R. CIV. P. 34(a), including, without limitation, electronic or

 computerized data compilations. A draft or non-identical copy is a separate document within the

 meaning of this term. As used herein, “Document” includes, but is not limited to:

                 a.     Any written, printed or recorded matter of any kind, including originals,

  drafts, and all copies, whether or not identical with the originals, and whether or not Defendant

  has possession, custody or control of the originals of the documents, whatever the source,

  including, but not limited to: agreements; communication, including intra-office and interoffice

  communications; correspondence; telegrams; telexes; telecopier messages; memoranda;

  records; books; summaries of records of personal conversations, interviews, or meetings;

  diaries; work papers and notes; e-mails; accounts; ledgers; bills of lading; invoices; price lists;

  analytical records; minutes, memoranda or records of meetings or conferences; reports of

  summaries of interviews; reports of summaries of investigations; opinions or reports or



                                                   2
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 3 of 20 PageID #: 717



  consultations of any type; reports, summaries or memoranda of negotiations; work sheets; bills;

  receipts; checks; check stubs; charts; press releases; articles, clippings or any other excerpt from

  any newspaper, periodical or other publication; contracts; any other documents or writings of

  whatever description, including all drafts of, or exhibits or attachments to, any of the foregoing,

  whether printed, recorded or produced by any mechanical or electronic process or written or

  produced by hand;

                 b.      All graphic or manual records or representations of any kind, including,

  but not limited to, blueprints, photographs, charts, graphs, drawings, diagrams and records;

  and,

                 c.      All mechanical or electronic records or representations of any kind,

  including, but not limited to, microfilm, microfiche, radiographic film, photographs, motion

  pictures, cassettes, tape recordings, videotapes, computer tapes, discs or CD-ROMS or floppy

  discs or any other form or computerized, digitized, electronic or machine readable records or

  any information maintained on any CPU.

           H.    The term “concerning” as used herein means relating to, referring to, describing,

 evidencing, showing, constituting and/or documenting.

           I.    The term “Person” means a natural person, partnership, corporation, affiliation,

 combination or other association of natural and legal persons without limitation.

           J.    For the convenience of the Court and the parties, each document request should be

 quoted in full immediately preceding the response.

           K.    For the purposes of these Requests:

                 a.      “Any” means “any and all;”

                 b.      “Every” means “all and each”; and,


                                                   3
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 4 of 20 PageID #: 718



                 c.     “Including” and “including, but not limited to” are used herein to illustrate

  documents that are responsive to a particular document request. Phrases employing either term

  are not exhaustive of the materials sought and in no way limit the scope of any document

  request.

           L.    The term “Website” as used herein refers to the website located at

 http://www.alamy.com and all versions of the website from January 1, 2016 through the present.

           M.    These Requests are intended to be continuing within the scope and meaning of the

 Federal Rules of Civil Procedure. If, at any time after Defendant has prepared and furnished the

 requested materials, Defendant ascertains or acquires additional information regarding any of these

 document requests, Defendant is requested to produce such supplemental information

 immediately.

           N.    If Defendant objects to furnishing information or documents in response to any

 document request, or any part or portion thereof, Defendant should specifically state the basis

 of such objection, identify the information or documents to which each objection applies, and

 furnish all requested information or documents to which the objection does not apply. Any

 objection for which a basis has not been specifically stated within the time provided by the

 Federal Rules of Civil Procedure, or any extensions thereof, shall be waived.

           O.    To the extent that any of the following Requests may call for information or

 documents subject to a claim of privilege or attorney work product, Defendant should answer

 any and all portions of the document request which do not request privileged or confidential

 information. With respect to any portions of the Requests which request privileged

 information, Defendant should set forth the basis for Defendant’s claim of privilege or any




                                                  4
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 5 of 20 PageID #: 719



 other objection Defendant may have, and identify the following with respect to any document

 withheld on these grounds:

                 a.     the type of document;

                 b.     the general subject matter of the document;

                 c.     the date of the document; and

                 d.     any other information sufficient to identify the document for a

  subpoena duces tecum, including, where appropriate, the author of the document, the

  addressee of the document, and, where not apparent, the relationship of the author and

  addressee to each other, as well as all other recipients of the document.

           P.    All information which is available to Defendant should be furnished, including

 any information in the possession, custody or control of Defendant’s attorneys, agents,

 employees, investigators, consultants, experts and licensees, as well as any firm, company,

 corporation or business in which Defendant owns a controlling interest or over which

 Defendant exercises control. If Defendant cannot answer any of the following Requests in

 full after exercising due diligence to secure the information, so state and answer to the extent

 possible, specifying Defendant’s inability to answer the remainder and stating whatever

 information or knowledge Defendant has concerning the unanswered portions.

           Q.    Each document request seeks production of documents in their entirety, without

 redaction, abbreviation or expurgation, including all attachments and/or other matter affixed

 thereto, and including all existing drafts of any such documents.

           R.    If any document requested has been lost, discarded, transferred to another

 person or entity, destroyed, or otherwise disposed of, please set forth in writing:

                 e.     the date, name and subject matter of the document;

                                                5
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 6 of 20 PageID #: 720




                 f.     the name, employment and title of each person who prepared,

                        received, reviewed or had custody, possession or control of the

                        document;

                 g.     the previous location of the document;

                 h.     the reason for disposal or transfer of the document;

                 i.     the manner of disposal of the document; and

                 j.     the names and addresses of the transferee of the document.

           S.    Requests For Production numbers 1 – 10 and 25 - 30 seek all responsive Documents

 dated or created or received anytime between January 1, 2016 through the present, and continuing

 pursuant to Defendant’s obligation to supplement its Responses.           Requests For Production

 numbers 11 - 24, as they relate to each Copyrighted Work At Issue, seek all responsive Documents

 applicable to that Copyrighted Work At Issue from the date that the first reproduction, distribution,

 public display, or other use of the Copyrighted Work was made through the present, and continuing

 pursuant to Defendant’s obligation to supplement its Responses. Those applicable beginning dates

 are known to the Defendant, but not the Plaintiff. Request for Production number 31 refers to

 documents identified in Defendant’s Initial Disclosures and Plaintiff requests all Documents

 referenced by the Defendant regardless of their dates.




                                                  6
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 7 of 20 PageID #: 721



                 REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

           1.    Documents identifying Defendant’s corporate and legal structure, including without

 limitation Documents reflecting an organizational chart identifying parent companies, divisions,

 subsidiaries, affiliates, trade names, fictitious entities, holding companies, related business entities

 and/or current directors and officers, as it existed at any time between January 1, 2016 and the

 present.

           2.    Documents sufficient to identify each officer, director, employee and contractor of

 Alamy Inc. that also held a position (e.g., officer, director, employee or contractor) with Alamy

 Ltd.

           3.    Documents sufficient to identify each job title and the actual responsibilities (at each

 company) of each Person referenced in Request No. 2.

           4.    All Documents concerning any agreement between Alamy Ltd. and Alamy Inc. in

 existence at any time between January 1, 2016 and the present.

           5.    Documents sufficient to identify all corporate functions (e.g., and without limitation,

 payroll, accounting, information technology, human resources, legal, or similar responsibilities)

 for the operation of Alamy Inc. performed by Alamy Ltd. officers, directors, or employees.

           6.    Documents sufficient to illustrate how Alamy Ltd. has been compensated, or Alamy

 Inc. has been charged, for the corporate functions performed by Alamy Ltd. referenced in Request

 No. 5.

           7.    Documents sufficient to identify all corporate functions (e.g., and without limitation,

 payroll, accounting, information technology, human resources, legal, or similar responsibilities)

 for the operation of Alamy Ltd. performed by Alamy Inc. officers, directors, or employees.

           8.    Documents sufficient to illustrate how Alamy Inc. is compensated, or Alamy Ltd. is



                                                     7
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 8 of 20 PageID #: 722



 charged, for any of the corporate functions performed by Alamy Inc. referenced in Request No. 7.

           9.    Documents sufficient to identify revenue received, or credited to, Alamy Inc. as a

 result of the license of any photographic image displayed on the Website.

           10.   Documents sufficient to identify the goods or services provided by Alamy Inc. that

 resulted in the revenue referred to in Request No. 9.

           11.   All Documents concerning the reproduction of any of the Copyrighted Works At

 Issue.

           12.   Documents sufficient to identify all Persons who played any role in the reproduction

 of any of the Copyrighted Works At Issue.

           13.   All Documents concerning the public display of any of the Copyrighted Works At

 Issue.

           14.   Documents sufficient to identify all Persons who played any role in the public display

 of any of the Copyrighted Works At Issue.

           15.   All Documents concerning the distribution, including without limitation any transfer

 of any electronic or physical copy, of any of the Copyrighted Works At Issue. This Request

 includes, but is not limited to, Documents concerning the transfer of any of the Copyrighted Works

 At Issue between or among Alamy Ltd. and Alamy Inc.

           16.   Documents sufficient to identify all Persons who played any role in the distribution,

 including without limitation any transfer of any electronic or physical copy, of any of the

 Copyrighted Works At Issue. This Request includes, but is not limited to, Documents identifying

 the Persons who played a role in the transfer of any of the Copyrighted Works At Issue between

 or among Alamy Ltd. and Alamy Inc.

           17.   All Documents concerning any license applicable to any of the Copyrighted Works



                                                    8
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 9 of 20 PageID #: 723



 At Issue in which Alamy Ltd. or Alamy Inc. is a licensee.

           18.   All Documents concerning any license applicable to any of the Copyrighted Works

 At Issue in which Alamy Ltd. or Alamy Inc. is a licensor.

           19.   Documents sufficient to show the receipt and any further transfers of money paid for

 each of the licenses referred to in Request 18.

           20.   All Documents concerning the holding out, or offering, any of the Copyrighted

 Works At Issue for a potential license, or other permission to use.

           21.   Documents sufficient to identify the source of each of the Copyrighted Works At

 Issue.

           22.   Documents sufficient to identify the specific Copyrighted Work(s) At Issue

 applicable to each source referenced in Request No. 21.

           23.   All Documents concerning any modification to, alteration to, cropping of, addition

 of any watermark or metadata to, or removal of any watermark or metadata from, any of the

 Copyrighted Works At Issue after obtained or received from its source.

           24.   Documents sufficient to identify all Persons who played any role in any of the actions

 referenced in Request No. 23.

           25.   Documents sufficient to identify the insurance coverage applicable, in whole or in

 part, to claims arising out of operation of the Website and the identification of all insureds covered

 by those insurance policies.

           26.   All Documents concerning the assertion of copyrights, or demand for a fee or other

 payment, by Alamy Ltd. or Alamy Inc. against, or communicated to, any other Person that relates

 to the Person’s reproduction, display, distribution, or other use of any photographic image

 displayed on the Website.



                                                    9
 DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 10 of 20 PageID #: 724



            27.   Documents sufficient to identify each officer, director, employee or contractor, by

  name and employer, who had password access, or other ability, to post or delete content to or from

  the Website. This Request does not include Documents identifying officers, directors, employees

  or contractors who had the same ability to post content on the “Our Blog” section of the Website

  that was extended to users of the Website generally.

            28.   Documents sufficient to identify each officer, director, employee or contractor, by

  name and employer, identified to the domain registrar for the Website as a representative with

  authority to make changes to the account information for that domain.

            29.   All Documents concerning the policies and practices applicable to the posting of

  content to the Website by officers, directors, employees or contractors for Alamy Ltd. and / or

  Alamy Inc. that were in effect at any time between January 2, 2016 and the present.

            30.   All Documents concerning the policies and practices applicable to the removal of

  content from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or

  Alamy, Inc. that were in effect at any time between January 2, 2016 and the present.

            31.   The Documents referenced in Sections B 1 i and B 1 ii of Defendant Alamy Inc.’s

  Initial Disclosures.




                                                   10
  DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 11 of 20 PageID #: 725



  Dated: May 14, 2019
         New York, New York           DUANE MORRIS LLP


                                      /s/ Jovalin Dedaj
                                      Jovalin Dedaj
                                      1540 Broadway
                                      New York, NY 10036-4086
                                      Telephone: 212-471-4760
                                      Facsimile: 212-208-4642
                                      Email: JDedaj@duanemorris.com

                                      Steven M. Cowley (Pro Hac Vice)
                                      100 High Street, Suite 2400
                                      Boston, MA 02110-1724
                                      Telephone: 857-488-4261
                                      Facsimile: 857-401-3090
                                      Email: SMCowley@duanemorris.com


                                      Attorneys for Plaintiff
                                      Michael Grecco Photography, Inc.




                                        11
  DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 12 of 20 PageID #: 726




                                    CERTIFICATE OF SERVICE

            I hereby certify that, on May 14, 2019, a copy of the foregoing Plaintiff’s First Set of

  Requests for Production of Documents and Things To Defendant Alamy Inc. was served on the

  following parties by email:


  Nancy E. Wolff, Esq.
  Marissa Lewis, Esq.
  Cowan, DeBaets, Abrahams & Sheppard LLP
  41 Madison Avenue, 38th Floor
  New York, New York 10010

  Attorneys for Defendant
  Alamy Inc.

                                                               /s/ Jovalin Dedaj
                                                               JOVALIN DEDAJ




                                                   12
  DM2\9832572.2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 13 of 20 PageID #: 727




                                EXHIBIT A
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 14 of 20 PageID #: 728




   Registration Number: VA 1-736-729




   Registration Number: VA 1-736-729




   Registration Number: VA 1-736-729




   Registration Number: VA 2-064-915




                                        2
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 15 of 20 PageID #: 729




   Registration Number: VA 2-064-915




   Registration Number: VA 1-298-833




   Registration Number: VA 1-298-833




   Registration Number: VA 1-298-833




                                        3
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 16 of 20 PageID #: 730




   Registration Number: VA 1-298-833




   Registration Number: VA 1-736-729




   Registration Number: VA 2-030-740




   Registration Number: VA 1-418-420




                                        4
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 17 of 20 PageID #: 731




   Registration Number: VA 2-030-740




   Registration Number: VA 2-030-740




   Registration Number: VA 2-030-740




                                        5
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 18 of 20 PageID #: 732




   Registration Number: VA 2-030-740




   Registration Number: VA 1-418-420




   Registration Number: VA 1-298-835




   Registration Number: VA 1-431-698




                                        6
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 19 of 20 PageID #: 733




   Registration Number: VA 1-418-420




   Registration Number: VA 1-418-420




   Registration Number: VA 1-418-417




                                        7
Case 1:18-cv-03260-PKC-JO Document 63-5 Filed 11/11/19 Page 20 of 20 PageID #: 734




   Registration Number: VA 1-418-417




                                        8
